Exhibit 10.2

EMPLOYMENT AGREEMENT



This Employment Agreement (this "Agreement"), effective as of the Effective
Date, is by and between The Neiman Marcus Group, Inc., a Delaware corporation
("NMG"), Neiman Marcus, Inc., a Delaware Corporation ("NMI"), and James J. Gold
(the "Executive").

1.  Definitions. As used in this Agreement, the following terms have the
following meanings:

(a)  "Affiliate" means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity. NMG and NMI are "Affiliates" of one another.

(b)  "Board" means the Board of Directors of NMG.

(c)  "Cause" means one or more of the following: (i) the Executive's willful and
material failure to substantially perform his duties (other than as a result of
physical or mental illness or injury), or other material breach of this
Agreement; (ii) the Executive's (a) willful misconduct or (b) gross negligence,
in each case which is materially injurious to NMG or its Affiliates; (iii) the
Executive's willful breach of his fiduciary duty or duty of loyalty to NMG or
its Affiliates; or (iv) the commission by the Executive of any felony or other
serious crime involving moral turpitude. For purposes of the foregoing, no act
or failure to act shall be treated as "willful" unless done, or omitted to be
done, by the Executive not in good faith and without the reasonable belief that
the Executive's action or omission was in the best interest of NMG.

(d)  "Competitor" means (i) the retail operations of any person or entity who,
at any time during the Executive's employment with NMG was a vendor of NMG or
any of its Affiliates and who during any consecutive 12-month period during the
five years immediately preceding the Executive's termination of employment with
NMG had annual gross sales to NMG and its Affiliates in the aggregate of $100
million or more at retail; (ii) Saks Incorporated, Nordstrom, Inc., Barneys New
York, Inc., and Bloomingdale's, Inc., or, if those corporate names are not
correct, the businesses commonly referred to as "Saks," "Nordstrom's,"
"Barneys," and "Bloomingdale's"; and (iii) the Affiliates of, successors to, and
assigns of the persons or entities described in (i) and (ii).

(e)  "Confidential Information" means, without limitation, all documents or
information, in whatever form or medium, concerning or evidencing sales; costs;
pricing; strategies; forecasts and long range plans; financial and tax
information; personnel information; business, marketing and operational
projections, plans and opportunities; and customer, vendor, and supplier
information; but excluding any such information that is or becomes generally
available to the public other than as a result of any breach of this Agreement
or other unauthorized disclosure by the Executive.

(f)  "Disability" means and shall be deemed to have occurred if the Executive
has been determined under NMG's long-term disability plan to be eligible for
long-term disability benefits. In the absence of the Executive's participation
in such plan, "Disability" means that, in the Board's sole judgment, the
Executive is unable to perform any of the material duties of his regular
position because of an illness or injury for (i) 80% or more of the normal
working days during six consecutive calendar months or (ii) 50% or more of the
normal working days during twelve consecutive calendar months.

(g)  "Effective Date" means October 6, 2010.

(h)  "Employment Termination Date" means the effective date of termination of
the Executive's employment as established under Paragraph 6(h).

(i)  "Good Reason" means any of the following actions if taken without the
Executive's prior consent: (i) any material failure by NMG to comply with its
obligations under Paragraph 5 (Compensation and Related Matters); (ii) any
material failure by NMG to comply with its obligations under Paragraph 19
(Assumption by Successor); (iii) a material reduction in the Executive's
responsibilities or duties as in effect on the Effective Date; (iv) a material
change in the geographic location at which the Executive must perform services;
(v) a material reduction in the Executive's title or reporting relationships as
in effect on the Effective Date; or (vi) a material breach of this Agreement by
NMG.

(j)  "Management Equity Incentive Plan" means the Neiman Marcus, Inc. Management
Equity Incentive Plan (formerly known as the Newton Acquisition, Inc. Management
Equity Incentive Plan), adopted November 29, 2005.

(k)  "Target Bonus" means the target bonus under NMG's annual incentive bonus
program(s).

(l)  "Work Product" means all ideas, works of authorship, inventions and other
creations, whether or not patentable, copyrightable, or subject to other
intellectual-property protection, that are made, conceived, developed or worked
on in whole or in part by the Executive while employed by NMG and/or any of its
Affiliates, that relate in any manner whatsoever to the business, existing or
proposed, of NMG and/or any of its Affiliates, or any other business or research
or development effort in which NMG and/or any of its Affiliates engages during
the Executive's employment. Work Product includes any material previously
conceived, made, developed or worked on during the Executive's employment with
NMG prior to the Effective Date.

2.  Employment; Prior Agreements. NMG agrees to continue to employ the
Executive, and the Executive agrees to continue to be employed, for the period
set forth in Paragraph 3, in the position and with the duties and
responsibilities set forth in Paragraph 4, and upon the other terms and
conditions set out in this Agreement.  The Confidentiality, Non-Competition and
Termination Benefits Agreement entered into between the Executive and NMG,
effective May 3, 2004, as amended (the "Prior Agreement"), is hereby superseded
effective October 6, 2010 and replaced in its entirety by this Agreement without
further right or obligation thereunder on the part of either party thereto. The
replacement of the Prior Agreement with this Agreement does not cause any right
or obligation under the Prior Agreement to arise. The Executive acknowledges and
agrees that the terms of the grant of an award pursuant to the Management Equity
Incentive Plan shall be governed exclusively by the terms of such plan and award
agreement, including, without limitation, the vesting provisions thereof.
 Accordingly, except as otherwise provided pursuant to such plan or award
agreement, there shall be no acceleration of vesting as a result of a
termination of employment for any reason.

3.  Term. Unless sooner terminated as provided in this Agreement, the term of
the Agreement shall commence on the Effective Date and extend until the fourth
anniversary thereof (the "Employment Term"), provided that the Employment Term
shall automatically be extended for successive one year periods thereafter,
unless at least three months prior to the commencement of any such one year
period, either party provides written notice to the other (a "Notice of
Non-Renewal") that the Employment Term shall not be so extended. The Executive's
employment will end upon the expiration of the Employment Term.

4.  Position and Duties.

(a)  The Executive shall serve as the President, Specialty Retail of NMG and
NMI. In such capacities, the Executive shall report to and be accountable to the
President and Chief Executive Officer of NMG and NMI, subject to the ultimate
control and direction of the Board and the Board of Directors of NMI ("NMI
Board"). The Executive shall have responsibility for merchandising and store
operations for the Neiman Marcus full-line stores and for Bergdorf Goodman as
directed by the President and Chief Executive Officer of NMG and NMI. In
addition, the Executive shall have such other duties, functions,
responsibilities, and authority as are from time to time delegated to the
Executive by the President and Chief Executive Officer of NMG and NMI; provided,
however, that such duties, functions, responsibilities, and authority are
reasonable and customary for a person serving in the same or similar capacity of
an enterprise comparable to NMG and/or NMI.

(b)  During the Employment Term, the Executive shall devote his full time,
skill, and attention and his best efforts to the business and affairs of NMG and
NMI to the extent necessary to discharge fully, faithfully, and efficiently the
duties and responsibilities delegated and assigned to the Executive in or
pursuant to this Agreement, except for usual, ordinary, and customary periods of
vacation and absence due to illness or other disability.  Notwithstanding the
foregoing, the Executive may (i) subject to the approval of the Board and the
NMI Board, serve as a director or as a member of an advisory board of a
noncompeting company, (ii) serve as an officer or director or otherwise
participate in non-profit educational, welfare, social, religious, professional,
and civic organizations, including, without limitation, all such positions and
participation in effect as of the Effective Date, and (iii) manage personal and
family investments; provided, however, that any such activities as described in
(i), (ii), or (iii) of the preceding provisions of this Paragraph 4(b) do not
significantly interfere with the performance and fulfillment of the Executive's
duties and responsibilities as an executive of NMG in accordance with this
Agreement.

(c)  In connection with the Executive's employment by NMG under this Agreement,
the Executive shall be based at the principal executive offices of NMG in
Dallas, Texas, except for such reasonable travel as the performance of the
Executive's duties in the business of NMG and NMI may require.

(d)  All services that the Executive may render to NMG or any of its Affiliates
in any capacity during the Employment Term shall be deemed to be services
required by this Agreement and the consideration for such services is that
provided for in this Agreement.

5.  Compensation and Related Matters.

(a)  Base Salary. During the Employment Term, NMG shall pay to the Executive for
his services under this Agreement an annual base salary. The Executive's annual
base salary, as in effect from time to time, is hereinafter referred to as the
"Base Salary." The Base Salary on the Effective Date shall be $750,000. The Base
Salary will be reviewed annually and is subject to increase at the discretion of
the Board. The Base Salary may not be reduced, provided however that the Base
Salary may be reduced, without such reduction constituting either a violation of
this Agreement or Good Reason, if the reduction is pursuant to action of NMG
reducing the annual salaries of all NMG senior executives by substantially equal
amounts or substantially equal percentages of such executives' annual salaries.
The Base Salary shall be payable in installments in accordance with the general
payroll practices of NMG, or as otherwise mutually agreed upon.

(b)  Annual Incentives. The Executive will participate in NMG's annual incentive
bonus program(s) applicable to the Executive's position, in accordance with the
terms of such program(s), and shall have the opportunity to earn an annual bonus
thereunder based on the achievement of performance objectives determined by the
Board after consultation with the Executive. During each fiscal year, the
minimum bonus payable to the Executive if the threshold bonus targets for such
year are achieved will be 25% of the Executive's Base Salary for such fiscal
year, the Target Bonus will be 75% of Base Salary, and the maximum bonus payable
to the Executive will be 150% of Base Salary. The actual amount of any annual
incentive bonus paid to the Executive will be determined according to the terms
of the annual incentive bonus program(s), including any such terms that place
the amount of any annual incentive bonus within the discretion of the Board.

(c)  Long-term Incentives. The Executive will participate in such long-term
incentive programs as the NMI Board may determine. Effective as of September 30,
2010, NMI will grant to the Executive a stock option in or substantially in the
form of the Stock Option Grant Agreement attached to this Agreement as Exhibit A
with an exercise price per share of Common Stock equal to the Fair Market Value
of a share of Common Stock as of the date of grant as determined in accordance
with the provisions of the NMI Management Equity Incentive Plan. Upon the
Executive's written request directed to the Chair of the NMI Board, made on or
prior to the second anniversary of the Effective Date, and specifically
referencing this Paragraph 5(c), the NMI Board shall consider, without
obligation to act, whether to make an additional grant of options to the
Executive, taking into account the Executive's performance and the performance
of NMG and such other factors as the NMI Board may deem appropriate.

(d)  Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, programs, and
arrangements that are generally made available by NMG to its senior executives,
including without limitation NMG's life insurance, long-term disability, and
health plans. NMG agrees that the employee benefit plans, programs and
arrangements that are made available to the Executive during the Employment Term
will not be materially diminished in the aggregate from those benefit plans,
programs and arrangements made available immediately prior to the Effective
Date. The Executive agrees to cooperate and participate in any medical or
physical examinations as may be required by any insurance company in connection
with the applications for such life and/or disability insurance policies.

(e)  Fringe Benefits. The Executive will be entitled for the Employment Term to
the perquisites and other fringe benefits that are made available by NMG to its
senior executives generally and to such perquisites and fringe benefits that are
made available by NMG to the Executive in particular, subject to any applicable
terms and conditions of any specific perquisite or other fringe benefit. NMG
agrees that the perquisites and other fringe benefits that are made available to
the Executive during the Employment Term will not be materially diminished in
the aggregate from those perquisites and fringe benefits made available
immediately prior to the Effective Date.

(f)  Financial Planning and Advice. The Executive shall be entitled to receive
reimbursement for up to $5,000 per each calendar year during the Employment Term
for fees and expenses incurred by him for personal financial and tax advice and
planning, including without limitation fees and expenses covering services
relating to personal financial and tax advice and planning arising from the
Executive's compensation and benefits provided pursuant to this Agreement and
otherwise by NMG. The Executive shall provide to NMG a request for reimbursement
along with a reasonably detailed receipt indicating the nature of the services
provided for any such fees and expenses within 30 days of the occurrence of such
fees and expenses. Any such reimbursement shall be made as soon as
administratively possible, but in any event no later than 30 days following
receipt of such request and related receipt. The amount of expenses incurred
that are eligible for reimbursement pursuant to this Paragraph 5(f) with respect
to any calendar year shall not affect the amount eligible for reimbursement in
any other calendar year.

(g)  Expenses. The Executive shall be entitled to receive reimbursement for all
reasonable expenses incurred by the Executive in performing his duties and
responsibilities under this Agreement, consistent with NMG's policies or
practices for reimbursement of expenses incurred by other NMG senior executives.

(h)  Vacations. During the Employment Term, the Executive shall be eligible for
5 weeks of vacation, and shall be eligible for sick pay and other paid and
unpaid time off in accordance with the policies and practices of NMG. The
Executive agrees to use his vacation and other paid time off at such times that
are (i) consistent with the proper performance of his duties and
responsibilities and (ii) mutually convenient for NMG and the Executive.

(i)  Indemnification. The Executive will be entitled to indemnification on the
same terms as indemnification is made available by NMG to its other senior
executives, whether through NMG's bylaws or otherwise.

(j)  Legal Fees. NMG agrees to reimburse the Executive for, or to pay directly
on his behalf, the reasonable legal fees and expenses incurred by the Executive
in connection with the review, preparation, and negotiation of this Agreement,
provided that the Executive or his counsel supplies NMG with reasonable written
documentation with respect to such legal fees and that in no event shall NMG's
obligation under this Paragraph 5(j) exceed $25,000. Such payment or
reimbursement shall be made in a reasonable time following NMG's receipt of the
documentation required by this Paragraph 5(j) and in no event later than March
15, 2011. Notwithstanding the foregoing, no payment or reimbursement for legal
fees and expenses shall be due unless the required documentation is received by
NMG no later than a reasonable period prior to March 15, 2011.

6.  Termination of Employment.

(a)  Death. The Executive's employment shall terminate automatically upon his
death.

(b)  Disability. In the event of the Executive's Disability during the
Employment Term, NMG may notify the Executive of NMG's termination of the
Executive's employment.

(c)  Termination by NMG for Cause. NMG may terminate the Executive's employment
for Cause. To exercise its right to terminate the Executive's employment
pursuant to clause (i), (ii) or (iii) of the definition of Cause, however, NMG
must first provide the Executive with a reasonable period of time to correct the
circumstances or events, to the extent that they may reasonably be corrected,
that NMG contends give rise to the existence of Cause under such provision.
Prior to terminating the Executive's employment for Cause under this Paragraph
6(c), NMG must provide the Executive with a written notice of its intent to
terminate his employment for Cause. Such written notice must specify the
particular act or acts or failure(s) to act that form(s) the basis for the
decision to so terminate the Executive's employment for Cause. The Executive
will be given the opportunity within 30 calendar days of his receipt of such
notice to meet with the Board to defend himself with regard to the alleged act
or acts or failure(s) to act. If at the conclusion of or following such a
meeting, the Board decides to proceed with the termination of the Executive's
employment for Cause, such a termination will be effected by providing the
Executive with a Notice of Termination under Paragraph 6(g). Upon or after NMG's
issuance of the notice of intent to terminate the Executive's employment for
Cause, NMG may suspend the Executive with pay pending the Board's decision
whether to proceed with the termination.

(d)  Termination by the Executive for Good Reason. The Executive may terminate
his employment for Good Reason. To exercise his right to terminate for Good
Reason, the Executive must provide written notice to NMG of his belief that Good
Reason exists within 30 days of the initial existence of the circumstance(s)
believed to constitute Good Reason, and such notice shall describe the
circumstance(s) believed to constitute Good Reason. If such circumstance(s) may
reasonably be remedied, NMG shall have 30 days to effect that remedy. If not
remedied within that 30-day period, the Executive may submit a Notice of
Termination; provided, however, that a termination for Good Reason must occur no
later than 120 days after the initial existence of the circumstance(s) believed
to constitute Good Reason; otherwise, the Executive is deemed to have accepted
the circumstance(s) that may have given rise to the existence of Good Reason.

(e)  Termination by Either Party Without Cause or Without Good Reason. Either
NMG or the Executive may terminate the Executive's employment without Cause or
Good Reason upon at least three months' prior written notice to the other party.

(f)  Termination by Reason of Non-Renewal. The Executive's employment will
terminate upon the expiration of the Employment Term if either party provides a
Notice of Non-Renewal pursuant to Paragraph 3. Such a termination of employment
shall not be considered to be a termination under Paragraph 6(e).

(g)  Notice of Termination. Any termination of the Executive's employment by NMG
or by the Executive (other than a termination pursuant to Paragraph 6(a) or
Paragraph 6(f)) shall be communicated by a Notice of Termination. A "Notice of
Termination" is a written notice that must (i) indicate the specific termination
provision in this Agreement relied upon; (ii) in the case of a termination for
Disability, Cause, or Good Reason, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision invoked, including the particular act or acts or
failure(s) to act that is or are the basis of any termination for Cause or Good
Reason; and (iii) if the termination is by the Executive under Paragraph 6(e),
or by NMG for any reason, specify the Employment Termination Date. The failure
by NMG to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Cause shall not waive any right of NMG or preclude
NMG from asserting such fact or circumstance in enforcing NMG's rights. The
failure of the Executive to set forth in the Notice of Termination any fact or
circumstances that contributes to a showing of Good Reason shall not waive any
right of the Executive or preclude the Executive from asserting such fact or
circumstance in enforcing his rights.

(h)  Employment Termination Date. The Employment Termination Date shall be as
follows: (i) if the Executive's employment is terminated by his death, the date
of his death; (ii) if the Executive's employment is terminated by NMG because of
his Disability or for Cause, the date specified in the Notice of Termination,
which date shall be no earlier than the date such notice is given; (iii) if the
Executive's employment is terminated by the Executive for Good Reason, the date
on which the Notice of Termination is given; (iv) if the termination is under
Paragraph 6(e), the date specified in the Notice of Termination, which date
shall be no earlier than three months after the date such notice is given if
such Notice of Termination is given by the Executive; or (v) if a Notice of
Non-Renewal is provided by either party pursuant to Paragraph 3, upon expiration
of the Employment Term.

(i)  Resignation. In the event of termination of the Executive's employment (for
any reason other than the death of the Executive), the Executive agrees that if
at such time he is a member of the Board or is an officer of NMG or a director
or officer of any of its Affiliates, he shall be deemed to have resigned from
such position(s) effective on the Employment Termination Date.

7.  Compensation Upon Termination of Employment.

(a)  Death. If the Executive's employment is terminated by reason of the
Executive's death, NMG shall pay to the Executive's estate within 60 days of the
Employment Termination Date (i) any unpaid portion of the Executive's Base
Salary through the Employment Termination Date and any bonus payable for the
preceding fiscal year that has otherwise not already been paid (together, the
"Compensation Payment"), provided that the payment of any such bonus may not be
delayed past the date the bonus is payable under the terms of any bonus plan,
(ii) any accrued but unused vacation days (the "Vacation Payment"), (iii) any
reimbursement for business travel and other expenses to which the Executive is
entitled (the "Reimbursement"), and (iv) an amount of annual incentive pay, as
described in Paragraph 5(b), equal to a prorated portion of the Target Bonus
amount for the year in which the Employment Termination Date occurs (the
"Prorated Bonus").  This Paragraph 7(a) does not limit the entitlement of the
Executive's estate or beneficiaries to any death or other vested benefits to
which the Executive may be entitled under any life insurance, stock ownership,
stock options, or other benefit plan or policy that is maintained by NMG for the
Executive's benefit.

(b)  Disability. If the Executive's employment is terminated by reason of the
Executive's Disability, NMG shall pay to the Executive within 60 days of the
Employment Termination Date (i) the Compensation Payment, provided that the
payment of the bonus portion of the Compensation Payment may not be delayed past
the date the bonus is payable under the terms of any bonus plan, (ii) the
Vacation Payment, (iii) the Reimbursement, and (iv) the Prorated Bonus. This
Paragraph 7(b) does not limit the entitlement of the Executive to any amounts
payable pursuant to the terms of any applicable disability insurance plan,
policy, or similar arrangement that is maintained by NMG for the Executive's
benefit.

(c)  Termination by the Executive Without Good Reason or by Reason of Executive
Non-Renewal. If the Executive's employment is terminated by the Executive
pursuant to and in compliance with Paragraph 6(e) or by reason of the provision
of a Notice of Non-Renewal by the Executive pursuant to Paragraph 3, NMG shall
pay to the Executive within 60 days of the Employment Termination Date (i) the
Compensation Payment, provided that the payment of the bonus portion of the
Compensation Payment may not be delayed past the date the bonus is payable under
the terms of any bonus plan, (ii) the Vacation Payment, and (iii) the
Reimbursement.

(d)  Termination by NMG for Cause. If the Executive's employment is terminated
by NMG for Cause, NMG shall pay to the Executive within 60 days of the
Employment Termination Date (i) the Compensation Payment, provided that the
payment of the bonus portion of the Compensation Payment may not be delayed past
the date the bonus is payable under the terms of any bonus plan, (ii) the
Vacation Payment, and (iii) the Reimbursement.

(e)  Termination Without Cause or With Good Reason or by Reason of NMG
Non-Renewal.

      

(i)

If the Executive's employment is terminated (x) prior to the expiration of the
Employment Term by NMG for any reason other than death, Disability, or Cause, or
(y) prior to the expiration of the Employment Term by the Executive for Good
Reason, or (z) upon expiration of the Employment Term following the provision of
a Notice of Non-Renewal by NMG (an "NMG Non-Renewal"), then NMG shall pay to the
Executive within 60 days of the Employment Termination Date (i) the Compensation
Payment, provided that the payment of the bonus portion of the Compensation
Payment may not be delayed past the date the bonus is payable under the terms of
any bonus plan, (ii) the Vacation Payment, and (iii) the Reimbursement.

     

     

(ii)

In addition, if the Executive's employment is terminated as described in
Paragraph 7(e)(i)(x), (y), or (z) above and if such termination of employment
also constitutes a "separation from service" under Treasury Regulation Section
1.409A-1(h), then, subject to the Executive's execution, within 45 days of the
Employment Termination Date, of a release and waiver of claims against NMG and
its Affiliates in such form as NMG may reasonably require, and provided that the
Executive does not revoke such release and waiver within any revocation period,
NMG will provide to the Executive the "Salary Continuation Payments" and the
"Severance Payment" as described below:

     

      

(A)

The Salary Continuation Payments shall constitute a total amount equivalent to
1.5 times (except that such multiple shall instead be .75 in the case of an NMG
Non-Renewal) the Base Salary as of the Employment Termination Date, which
amount, except as provided below, shall be paid over an 18-month period (except
that such period shall instead be nine (9) months in the case of an NMG
Non-Renewal) in regular, bi-weekly installments beginning with the first payroll
period immediately following the Employment Termination Date. Notwithstanding
the preceding sentence, to the extent that the sum of the amount of such
bi-weekly installments or portion thereof, beginning with the first bi-weekly
installment, does not exceed the Exempt Separation Pay Amount, the bi-weekly
installments or portion thereof representing such sum shall be paid in a lump
sum in accordance with Paragraph 7(e)(ii)(B)(III) below, and the remaining
bi-weekly installments shall be paid when they would otherwise have been paid
had the payments that will be paid in a lump sum in accordance with Paragraph
7(e)(ii)(B)(III) below been paid as the earliest scheduled bi-weekly
installments. For this purpose, the "Exempt Separation Pay Amount" is that
amount of the Salary Continuation Payments that constitutes separation pay that
does not provide for a deferral of compensation in accordance with Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A). Although the Salary Continuation
Payments might begin prior to the deadline for the Executive to sign the release
referenced in Paragraph 7(e)(ii), in the event the Executive does not sign such
release within the required time or signs the release but revokes it within any
revocation period, the Executive shall immediately repay to NMG any of the
Salary Continuation Payments he has received.

     

     

(B)

The "Severance Payment," shall constitute a lump-sum amount equal to the sum of
the following and will be paid on the 65th day following the Employment
Termination Date: (I) the Prorated Bonus, (II) 1.5 times (except that such
multiple shall instead be .75 in the case of an NMG Non-Renewal) the Target
Bonus at the level in effect as of the Employment Termination Date as provided
in accordance with Paragraph 5(b), (III) the portion of the Salary Continuation
Payments equal to the Exempt Separation Pay Amount, and (IV) an amount equal to
the monthly COBRA premium applicable to the Executive on the Employment
Termination Date under the NMG group medical plan if he elected COBRA
continuation coverage under such plan based upon the coverage in effect for the
Executive under NMG's group medical plan immediately prior to the Employment
Termination Date multiplied by eighteen (18) (except that such multiple shall
instead be nine (9) in the case of an NMG Non-Renewal) as a supplement for the
cost of post-employment welfare benefits.

     

    

(iii)

The Executive shall be required to repay the Severance Payment and any portion
of the Salary Continuation Payments he has received, and any obligation to pay
any unpaid Severance Payment and unpaid Salary Continuation Payments shall cease
if:

     

      

(A)

the Executive receives written notice from NMG that, in the reasonable judgment
of NMG, the Executive engaged or is engaging in any conduct that violates
Paragraph 8 or engaged or is engaging in any of the Restricted Activities
described in Paragraph 9, unless within 30 days of the date NMG so notifies the
Executive in writing, the Executive provides information to NMG that NMG
determines is sufficient to establish that the Executive did not engage in any
conduct that violated Paragraph 8 or engage in any of the Restricted Activities
described in Paragraph 9; or

     

      

(B)

the Executive is arrested or indicted for any felony, other serious criminal
offense, or any violation of federal or state securities laws, or has any civil
enforcement action brought against him by any regulatory agency, for actions or
omissions related to his employment with NMG or any of its Affiliates, or if NMG
reasonably believes that the Executive has committed any act or omission, either
during his employment under this Agreement or if related to such employment
thereafter, that during his employment would have entitled NMG to terminate his
employment for Cause under provisions (i), (ii), (iv), or (vi) of the definition
of Cause, and the Executive is found guilty or enters into a plea agreement,
consent decree or similar arrangement with respect to any such criminal or civil
proceedings, or if the Board makes a finding that the Executive has committed
such an act or omission.  If any such criminal or civil proceedings do not
result in a finding of guilt or the entry of a plea agreement or consent decree
or similar arrangement, or if the Board makes a finding that the Executive has
not committed such an act or omission, the Executive shall not be required to
repay any amounts hereunder.

(f)  No Mitigation. The Executive will not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor will the amount of any payment provided for under this Agreement
be reduced by any profits, income, earnings, or other benefits received by the
Executive from any source other than NMG or its successor.

(g)  Offset. The Executive agrees that NMG may set off against, and he
authorizes NMG to deduct from, any payments due to the Executive, or to his
heirs, legal representatives, or successors, as a result of the termination of
the Executive's employment any specified amounts which may be due and owing to
NMG by the Executive, whether arising under this Agreement or otherwise;
provided, however, that no offset is allowed against payments to the Executive
which are subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code").

8.  Confidential Information.

(a)  The Executive acknowledges and agrees that (i) NMG is engaged in a highly
competitive business; (ii) NMG has expended considerable time and resources to
develop goodwill with its customers, vendors, and others, and to create,
protect, and exploit Confidential Information; (iii) NMG must continue to
prevent the dilution of its goodwill and unauthorized use or disclosure of its
Confidential Information to avoid irreparable harm to its legitimate business
interests; (iv) in the luxury specialty retail business, his participation in or
direction of NMG's day-to-day operations and strategic planning are an integral
part of NMG's continued success and goodwill; (v) given his position and
responsibilities, he necessarily will be creating Confidential Information that
belongs to NMG and enhances NMG's goodwill, and in carrying out his
responsibilities he in turn will be relying on NMG's goodwill and the disclosure
by NMG to him of Confidential Information; (vi) he will have access to
Confidential Information that could be used by any Competitor in a manner that
would irreparably harm NMG's competitive position in the marketplace and dilute
its goodwill; and (vii) he necessarily would use or disclose Confidential
Information if he were to engage in competition with NMG.

(b)  NMG acknowledges and agrees that the Executive must have and continue to
have throughout his employment the benefits and use of its and its Affiliates'
goodwill and Confidential Information in order to properly carry out his
responsibilities. NMG accordingly promises upon execution and delivery of this
Agreement to provide the Executive immediate access to new and additional
Confidential Information and authorize him to engage in activities that will
create new and additional Confidential Information.

(c)  NMG and the Executive thus acknowledge and agree that during the
Executive's employment with NMG and upon execution and delivery of this
Agreement he (i) has received, will receive, and will continue to receive,
Confidential Information that is unique, proprietary, and valuable to NMG and/or
its Affiliates; (ii) has created, will create, and will continue to create,
Confidential Information that is unique, proprietary, and valuable to NMG and/or
its Affiliates; and (iii) has benefited, will benefit, and will continue to
benefit, including without limitation by way of increased earnings and earning
capacity, from the goodwill NMG and its Affiliates have generated and from the
Confidential Information.

(d)  Accordingly, the Executive acknowledges and agrees that at all times during
his employment by NMG and/or any of its Affiliates and thereafter:


 

(i)

all Confidential Information shall remain and be the sole and exclusive property
of NMG and/or its Affiliates;

       

(ii)

he will protect and safeguard all Confidential Information;

       

(iii)

he will hold all Confidential Information in the strictest confidence and not,
directly or indirectly, disclose or divulge any Confidential Information to any
person other than an officer, director, or employee of, or legal counsel for,
NMG or its Affiliates, to the extent necessary for the proper performance of his
responsibilities unless authorized to do so by NMG or compelled to do so by law
or valid legal process;

       

(iv)

if he believes he is compelled by law or valid legal process to disclose or
divulge any Confidential Information, he will notify NMG in writing within 24
hours after receipt of legal process or other writing that causes him to form
such a belief, or as soon as practicable if he receives less than 24 hours'
notice, so that NMG may defend, limit, or otherwise protect its interests
against such disclosure;

       

(v)

at the end of his employment with NMG for any reason or at the request of NMG at
any time, he will return to NMG all Confidential Information and all copies
thereof, in whatever tangible form or medium, including electronic; and

       

(vi)

absent the promises and representations of the Executive in this Paragraph 8 and
in Paragraph 9, NMG would require him immediately to return any tangible
Confidential Information in his possession, would not provide the Executive with
new and additional Confidential Information, would not authorize the Executive
to engage in activities that will create new and additional Confidential
Information, and would not enter or have entered into this Agreement.

9.  Noncompetition and Nondisparagement Obligations. In consideration of NMG's
promises to provide the Executive with new and additional Confidential
Information and to authorize him to engage in activities that will create new
and additional Confidential Information upon execution and delivery of this
Agreement, and the other promises and undertakings of NMG in this Agreement, the
Executive agrees that, while he is employed by NMG and/or any of its Affiliates
and for an 18-month period following the end of that employment for any reason,
he shall not engage in any of the following activities (the "Restricted
Activities"):

(a)  He will not directly or indirectly disparage NMG or its Affiliates, any
products, services, or operations of NMG or its Affiliates, or any of the
former, current, or future officers, directors, or employees of NMG or its
Affiliates;

(b)  He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then employed by or
otherwise engaged to perform services for NMG or its Affiliates to leave that
employment or cease performing those services;

(c)  He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then a customer,
supplier, or vendor of NMG or any of its Affiliates to cease being a customer,
supplier, or vendor of NMG or any of its Affiliates or to divert all or any part
of such person's or entity's business from NMG or any of its Affiliates; and

(d)  He will not associate directly or indirectly, as an employee, officer,
director, agent, partner, stockholder, owner, member, representative, or
consultant, with any Competitor unless (i) he has advised NMG in writing in
advance of his desire to undertake such activities and the specific nature of
such activities; (ii) NMG has received written assurances (that will be
designed, among other things, to protect NMG's and its Affiliates' goodwill,
Confidential Information, and other important commercial interests) from the
Competitor and the Executive that are, in NMG's sole discretion, adequate to
protect its interests; (iii) NMG, in its sole discretion, has approved in
writing such association; and (iv) the Executive and the Competitor adhere to
such assurances. This restriction (i) extends to the performance by the
Executive, directly or indirectly, of the same or similar activities the
Executive has performed for NMG or any of its Affiliates or such other
activities that by their nature are likely to lead to the disclosure of
Confidential Information, and (ii) with respect to the post-employment
restriction, applies to any Competitor that has a retail store within 50 miles
of, or in the same Metropolitan Statistical Area as, any retail store of NMG or
any of its Affiliates. The Executive shall not be in violation of this Paragraph
9(d) solely as a result of his investment in stock or other securities of a
Competitor or any of its Affiliates listed on a national securities exchange or
actively traded in the over-the-counter market if he and the members of his
immediate family do not, directly or indirectly, hold more than a total of one
percent of all such shares of stock or other securities issued and outstanding.
The Executive acknowledges and agrees that engaging in the activities restricted
by this Paragraph 9(d) would result in the inevitable disclosure or use of
Confidential Information for the Competitor's benefit or to the detriment of NMG
or its Affiliates.

  The Executive acknowledges and agrees that the restrictions contained in this
Paragraph 9 are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in Paragraph
8; that NMG's promises and undertakings set forth in Paragraph 8, the
Executive's position and responsibilities with NMG, and NMG granting to the
Executive ownership in NMG in the form of NMG stock, give rise to NMG's interest
in restricting the Executive's post-employment activities; that such
restrictions are designed to enforce the Executive's promises and undertakings
set forth in this Paragraph 9 and his common-law obligations and duties owed to
NMG and its Affiliates; that the restrictions are reasonable and necessary, are
valid and enforceable under Texas law, and do not impose a greater restraint
than necessary to protect NMG's goodwill, Confidential Information, and other
legitimate business interests; that he will immediately notify NMG in writing
should he believe or be advised that the restrictions are not, or likely are
not, valid or enforceable under Texas law or the law of any other state that he
contends or is advised is applicable (the "Enforceability Notification"); and
that absent the promises and representations made by the Executive in this
Paragraph 9 and in Paragraph 8, NMG would require him to return any Confidential
Information in his possession, would not provide the Executive with new and
additional Confidential Information, would not authorize the Executive to engage
in activities that will create new and additional Confidential Information, and
would not enter or have entered into this Agreement. Notwithstanding the
foregoing, NMG agrees that the Executive's conduct in providing the
Enforceability Notification under this Paragraph 9(d) shall not constitute a
waiver of any attorney-client privilege between the Executive and his
attorney(s).

10.  Intellectual Property.

(a)  In consideration of NMG's promises and undertakings in this Agreement, the
Executive agrees that all Work Product will be disclosed promptly by the
Executive to NMG, shall be the sole and exclusive property of NMG, and is hereby
assigned to NMG, regardless of whether (i) such Work Product was conceived,
made, developed or worked on during regular hours of his employment or his time
away from his employment, (ii) the Work Product was made at the suggestion of
NMG; or (iii) the Work Product was reduced to drawing, written description,
documentation, models or other tangible form. Without limiting the foregoing,
the Executive acknowledges that all original works of authorship that are made
by the Executive, solely or jointly with others, within the scope of his
employment and that are protectable by copyright are "works made for hire," as
that term is defined in the United States Copyright Act (17 U.S.C., Section
101), and are therefore owned by NMG from the time of creation.

(b)  The Executive agrees to assign, transfer, and set over, and the Executive
does hereby assign, transfer, and set over to NMG, all of his right, title and
interest in and to all Work Product, without the necessity of any further
compensation, and agrees that NMG is entitled to obtain and hold in its own name
all patents, copyrights, and other rights in respect of all Work Product. The
Executive agrees to (i) cooperate with NMG during and after his employment with
NMG in obtaining patents or copyrights or other intellectual-property protection
for all Work Product; (ii) execute, acknowledge, seal and deliver all documents
tendered by NMG to evidence its ownership thereof throughout the world; and
(iii) cooperate with NMG in obtaining, defending and enforcing its rights
therein.

(c)  The Executive represents that there are no other contracts to assign
inventions or other intellectual property that are now in existence between the
Executive and any other person or entity. The Executive further represents that
he has no other employment or undertakings that might restrict or impair his
performance of this Agreement. The Executive will not in connection with his
employment by NMG, use or disclose to NMG any confidential, trade secret, or
other proprietary information of any previous employer or other person that the
Executive is not lawfully entitled to disclose.

11.  Reformation. If the provisions of Paragraphs 8, 9, or 10 are ever deemed by
a court to exceed the limitations permitted by applicable law, the Executive and
NMG agree that such provisions shall be, and are, automatically reformed to the
maximum limitations permitted by such law.

12.  Assistance in Litigation. After the Employment Term and for the life of the
Executive, the Executive shall, upon reasonable notice, furnish such information
and assistance to NMG or any of its Affiliates as may reasonably be requested by
NMG in connection with any litigation in which NMG or any of its Affiliates is,
or may become, a party.  NMG shall reimburse the Executive for all reasonable
out-of-pocket expenses, including travel expenses, meals and lodging, incurred
by the Executive in rendering such assistance, but shall have no obligation to
compensate the Executive for his time in providing information and assistance in
accordance with this Paragraph 12.  The Executive shall provide to NMG a receipt
or voucher for any reimbursable expense within 30 days of the occurrence of such
expense.  Any such reimbursement shall be made as soon as administratively
possible, but in any event no later than 30 days following receipt of such
receipt or voucher.  Further, the amount of expenses eligible for reimbursement
during the Executive's taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement shall
not be subject to liquidation or exchanged for another benefit.

13.  No Obligation to Pay; Section 409A of the Code.

(a)  With regard to any payment due to the Executive under this Agreement, it
shall not be a breach of any provision of this Agreement for NMG to fail to make
such payment to the Executive if (i) NMG is legally prohibited from making the
payment; (ii) NMG would be legally obligated to recover the payment if it was
made; or (iii) the Executive would be legally obligated to repay the payment if
it was made.

(b)  Notwithstanding anything to the contrary contained herein, in the event the
Executive is a "specified employee" (as defined below) and is entitled to
receive a payment on separation from service that is subject to Code
Section 409A, the payment may not be made earlier than six months following the
date of the Executive's separation from service if required by Code Section 409A
and the regulations thereunder, in which case, the accumulated postponed amount
shall be paid in a lump sum payment within ten (10) days after the end of the
six-month period.  If the Executive dies during the postponement period prior to
the payment of the postponed amount, the amounts withheld on account of Code
Section 409A shall be paid to the personal representative of the Executive's
estate within 60 days after the date of the Executive's death.  A "specified
employee" shall mean an employee who, at any time during the 12-month period
ending on the identification date, is a "specified employee" under Code
Section 409A, as determined by the Board.  The determination of "specified
employees," including the number and identity of persons considered "specified
employees" and the identification date, shall be made by the Board in accordance
with the provisions of Code Sections 416(i) and 409A and the regulations issued
thereunder.

(c)  Notwithstanding anything to the contrary contained herein, this Agreement
is intended to satisfy the requirements of Code Section 409A and all provisions
herein, or incorporated by reference, shall be construed and interpreted to
satisfy the requirements of Code Section 409A, and in the event of future
legislative or regulatory changes to, or official guidance regarding, the
requirements imposed by Code Section 409A, NMG, NMI and the Executive agree to
cooperate by negotiating in good faith regarding possible future revisions to
this Agreement (without obligation on the part of any party to agree to any such
revisions) that they may determine are necessary in order that this Agreement
will continue to satisfy the requirements of, and the compensation payable
hereunder will thereby not be subject to the taxes imposed by, Code Section
409A; provided, however, that no person connected with NMG or NMI in any
capacity, including but not limited to any Affiliate of NMG or NMI, and their
respective directors, officers, agents and employees, makes any representation,
commitment or guarantee that any particular tax treatment, including, but not
limited to, federal, state and local income, estate and gift tax treatment, will
be applicable with respect to any amounts payable under the Agreement or that
such tax treatment will apply to or be available to Executive. Further, for
purposes of Code Section 409A, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation.  Any reimbursements or
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.  All references to "separation from service" contained in this
Agreement shall mean "separation from service" as determined in accordance with
Treasury Regulation Section 1.409A-1(h).

14.  Survival. The expiration or termination of the Employment Term will not
impair the rights or obligations of any party hereto that accrue hereunder prior
to such expiration or termination, except to the extent specifically stated
herein. In addition to the foregoing, NMG's obligations under Paragraphs 5(j),
and 7, and the Executive's obligations under Paragraphs 8, 9, 10 and 12, will
survive the expiration or termination of the Executive's employment.

15.  Withholding Taxes. NMG shall withhold from any payments to be made to the
Executive pursuant to this Agreement such amounts (including social security
contributions and federal income taxes) as shall be required by federal, state,
and local withholding tax laws.

16.  Notices. All notices, requests, demands, and other communications required
or permitted to be given or made by either party shall be in writing and shall
be deemed to have been duly given or made (a) when delivered personally, or (b)
when deposited in the United States mail, first class registered or certified
mail, postage prepaid, return receipt requested, to the party for which intended
at the following addresses (or at such other addresses as shall be specified by
the parties by like notice, except that notices of change of address shall be
effective only upon receipt):

 

(i)

If to NMG, at:


   

The Neiman Marcus Group, Inc.
Attn: General Counsel
1618 Main Street
Dallas, TX 75201

 

(ii)

If to NMI, at:


   

Neiman Marcus, Inc.
Attn: General Counsel
1618 Main Street
Dallas, TX 75201


 

(iii)

If to the Executive, at the Executive's then-current home address on file with
NMG.

17.  Injunctive Relief. The Executive acknowledges and agrees that NMG would not
have an adequate remedy at law and would be irreparably harmed in the event that
any of the provisions of Paragraphs 8, 9, and 10 were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
the Executive agrees that NMG shall be entitled to equitable relief, including
preliminary and permanent injunctions and specific performance, in the event the
Executive breaches or threatens to breach any of the provisions of such
Paragraphs, without the necessity of posting any bond or proving special damages
or irreparable injury. Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of this Agreement by the Executive,
but shall be in addition to all other remedies available to NMG at law or
equity.

18.  Binding Effect; No Assignment by the Executive; No Third Party Benefit.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, legal representatives, successors, and assigns;
provided, however, that the Executive shall not assign or otherwise transfer
this Agreement or any of his rights or obligations herein. NMG is authorized to
assign or otherwise transfer this Agreement or any of its rights or obligations
herein to an Affiliate of NMG. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable under this
Agreement shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person other than the parties, and their
respective heirs, legal representatives, successors, and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.

19.  Assumption by Successor. NMG shall require any successor or assignee
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all the business and/or assets of NMG, by agreement in
writing in form and substance reasonably satisfactory to the Executive,
expressly, absolutely, and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that NMG would be required
to perform it if no such succession or assignment had taken place. Any material
failure by NMG to comply with its obligations in the preceding sentence shall be
considered Good Reason; provided, however, that the compensation to which the
Executive would be entitled upon a termination for Good Reason pursuant to
Paragraph 7(d) shall be the sole remedy of the Executive for any failure by NMG
to comply with its obligations in the preceding sentence. As used in this
Agreement, "NMG" shall include any successor or assignee (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all the business and/or assets of NMG that executes and delivers
the agreement provided for in this Paragraph 19 or that otherwise becomes
obligated under this Agreement by operation of law.

20.  Governing Law. This Agreement and the employment of the Executive shall be
governed by the laws of the State of Texas except for its laws with respect to
conflict of laws.

21.  Dispute Resolution: Arbitration; Jury-Trial Waiver.

(a)  All disputes arising under or in connection with this Agreement shall be
settled by arbitration conducted before one arbitrator sitting in Dallas, Texas,
or such other location agreed by the parties hereto, in accordance with the
rules for expedited resolution of employment disputes of the American
Arbitration Association then in effect. The determination of the arbitrator
shall be made within thirty days following the close of the hearing on any
dispute or controversy and shall be final and binding on the parties. Judgment
may be entered on the award of the arbitrator in any court having proper
jurisdiction.

(b)  Notwithstanding the foregoing, NMG and its Affiliates may seek such
injunctive or other legal or equitable relief to which it may be entitled in any
state or federal court of competent jurisdiction to enforce its rights under
Paragraphs 7(e), 8, 9, 10 or 12 of this Agreement.

(c)  Alternative Waiver of Jury Trial: The parties agree that in the event the
agreement to arbitrate contained in this Paragraph 21 is determined to be
unenforceable, any dispute between the parties that otherwise would be subject
to arbitration shall be heard by a court sitting without a jury, and the parties
mutually waive any right they may have to a jury determination of any issue in
such dispute.

22.  Costs of Proceedings. NMG shall pay all costs and expenses (including legal
fees) incurred by the Executive in connection with any arbitration relating to
the interpretation or enforcement of any provision of this Agreement. The
Executive shall provide to NMG a receipt or voucher for any cost or expense
reimbursable under this Paragraph 22 within 30 days of the occurrence of such
cost or expense. NMG shall provide the reimbursement required under this
Paragraph 22 within 30 days following the Executive's submission of such receipt
or voucher. Notwithstanding the foregoing, if the Executive instituted the
proceeding and the arbitrator or other individual presiding over the proceeding
affirmatively finds that the Executive instituted the proceeding in bad faith,
the Executive shall reimburse NMG for all costs and expenses of the Executive
previously paid by NMG pursuant to this Paragraph 22. Further, the amount of
expenses eligible for payment or reimbursement by NMG during the Executive's
taxable year shall not affect the expenses eligible for payment or reimbursement
in any other taxable year, and the right to reimbursement shall not be subject
to liquidation or exchanged for another benefit.

23.  Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all other prior
agreements and understandings, written and oral, between the parties with
respect to the subject matter of this Agreement.

24.  Modification; Waiver. No person, other than pursuant to a resolution duly
adopted by the members of the Board, shall have authority on behalf of NMG to
agree to modify, amend, or waive any provision of this Agreement. Further, this
Agreement may not be changed orally, but only by a written agreement signed by
the party against whom any waiver, change, amendment, modification or discharge
is sought to be enforced. Each party to this Agreement acknowledges and agrees
that no breach of this Agreement by the other party or failure to enforce or
insist on its or his rights under this Agreement shall constitute a waiver or
abandonment of any such rights or defense to enforcement of such rights.

25.  Construction. This Agreement is to be construed as a whole, according to
its fair meaning, and not strictly for or against any of the parties.

26.  Severability. If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.

27.  Counterparts. This Agreement may be executed by the parties in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same agreement.

28.  Section 162(m). The parties hereto recognize that NMG is not currently
subject to Section 162(m) of the Code but that it may become subject to said
section during the term of this Agreement.  In such event, NMG retains the right
to amend the provisions of this Agreement that impact, relate to or reference
NMG's annual bonus program if NMG determines that such an amendment would be
necessary or appropriate to ensure that any performance-based compensation
payable under a new bonus plan satisfies the requirements for exemption under
Section 162(m) of the Code, provided, however, that any such amendment provides
the Executive at least the same economic benefit under this Agreement as he had
prior to the amendment.



[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, NMG and NMI have caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Executive has executed this
Agreement, effective as of the Effective Date.


James J. Gold

   

   /s/  James J. Gold

 





   

Dated:

July 22, 2010

 

Neiman Marcus, Inc.

   

   /s/  Nelson A. Bangs

 





By:

Nelson A. Bangs

Title:

Senior Vice President

   

Dated:

July 22, 2010

 

The Neiman Marcus Group, Inc

.    

   s/s  Nelson A. Bangs

 





By:

Nelson A. Bangs

Title:

Senior Vice President

   

Dated:

July 22, 2010

 

Exhibit A

STOCK OPTION GRANT AGREEMENT

 1. THIS AGREEMENT, made as of this _______ day of ______________ between Neiman
    Marcus, Inc., (the "Company") and James J. Gold (the "Participant").
    
    WHEREAS, the Company has adopted and maintains the Neiman Marcus Group, Inc.
    Management Equity Incentive Plan (the "Plan") to promote the interests of
    the Company and its Affiliates and stockholders by providing the Company's
    key employees and others with an appropriate incentive to encourage them to
    continue in the employ of and provide services for the Company or its
    Affiliates and to improve the growth and profitability of the Company;
    
    WHEREAS, the Plan provides for the Grant to Participant in the Plan of
    Non-Qualified Stock Options to purchase shares of Common Stock of the
    Company.
    
    NOW, THEREFORE, in consideration of the premises and the mutual covenants
    hereinafter set forth, the parties hereto hereby agree as follows:
    
    1.  Grant of Options. Pursuant to, and subject to, the terms and conditions
    set forth herein and in the Plan, the Company hereby grants to the
    Participant a NON-QUALIFIED STOCK OPTION (the "Option") with respect to
    2,200 shares of Common Stock of the Company. 100% of the Option will be a
    Fair Value Option and 50% of the Option will be a Performance Option.
    
    2.  Grant Date. The Grant Date of the Option hereby granted is [September
    30, 2010].
    
    3.  Incorporation of Plan. All terms, conditions and restrictions of the
    Plan are incorporated herein and made part hereof as if stated herein. All
    capitalized terms used and not defined herein shall have the meaning given
    to such terms in the Plan.
    
    4.  Exercise Price. The exercise price of each share of Common Stock
    underlying the Option hereby granted is $_______.
    
    5.  Vesting. The Option shall become vested and exercisable as follows:
    twenty-five percent of the shares of Common Stock underlying such Option
    shall vest and become exercisable on the first anniversary of the Grant Date
    and the remaining portion of the Option shall vest and become exercisable in
    thirty-six equal monthly installments over the thirty-six (36) months
    following the first anniversary of the Grant Date, beginning on the
    one-month anniversary of such first anniversary, until 100% of the Option is
    fully vested and exercisable thereafter, provided that the Participant is
    still employed by the Company on each such anniversary.
    
    6.  Method of Exercise.  Pursuant to and consistent with Section 4.10 of the
    Plan which provides that in certain stated circumstances or as otherwise
    provided in a Stock Option Grant Agreement, the Participant shall be allowed
    to exercise all or any portion of his then-exercisable Option through
    net-physical settlement to satisfy both the exercise price and applicable
    withholding taxes (at the minimum statutory withholding rate), Participant
    shall be allowed to employ such net-physical settlement in all cases and at
    any time (other than following a termination of the Participant's Employment
    for Cause) for all or any portion of his then-exercisable Option, subject
    however to the further requirements of Section 4.10 of the Plan regarding
    the determination by the Company's Chief Financial Officer as to the absence
    of less favorable accounting consequences for the Company than if the
    exercise price were paid in cash.
    
    7.  Expiration Date. Subject to the provisions of the Plan, with respect to
    the Option or any portion thereof which has not become exercisable, the
    Option shall expire on the date the Participant's Employment is terminated
    for any reason, and with respect to any Option or any portion thereof which
    has become exercisable, the Option shall expire on the earlier of: (i) 90
    days after the Participant's termination of Employment other than for
    Retirement, Cause, death or Disability; (ii) one year after termination of
    the Participant's Employment by reason of Retirement, death or Disability;
    (iii) the commencement of business on the date the Participant's Employment
    is, or is deemed to have been, terminated for Cause; or (iv) the seventh
    anniversary of the Grant Date.
    
    8.  Certain Rights on a Change of Control.  If (a) a Change of Control
    occurs, (b) the surviving corporation following such Change of Control is an
    entity for whose stock there is no Public Market, (c) the surviving
    corporation assumes the Participant's outstanding Options in connection with
    such Change of Control and such Options convert into options to purchase
    common stock or other equity interests of the surviving corporation (the
    "Assumed Options") and (d) the Participant thereafter experiences a
    Qualifying Termination at any time prior to the occurrence of an Initial
    Public Offering of the surviving corporation, the Participant will be
    entitled to sell to the Company or such surviving corporation, within ninety
    (90) days of such Qualifying Termination, all or any portion of the Assumed
    Options that the Participant had not exercised at the time of such sale and
    elects to sell to the Company or such surviving corporation (the "Eligible
    Assumed Options"), and the Company or such surviving corporation will be
    obligated to purchase from the Participant, in full satisfaction of the
    Participant's rights with respect to such Eligible Assumed Options, all such
    Eligible Assumed Options, for a price equal to the aggregate fair market
    value, as determined in accordance with Treas. Reg. Section
    1.409A-1(b)(5)(iv), of the shares of common stock or other equity interests
    underlying such Eligible Assumed Options, minus the aggregate exercise price
    of such Eligible Assumed Options that such Participant would have been
    required to pay in order to exercise such Eligible Assumed Options.
    
    9.  Construction of Agreement. Any provision of this Agreement (or portion
    thereof) which is deemed invalid, illegal or unenforceable in any
    jurisdiction shall, as to that jurisdiction and subject to this section, be
    ineffective to the extent of such invalidity, illegality or
    unenforceability, without affecting in any way the remaining provisions
    thereof in such jurisdiction or rendering that or any other provisions of
    this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
    If any covenant should be deemed invalid, illegal or unenforceable because
    its scope is considered excessive, such covenant shall be modified so that
    the scope of the covenant is reduced only to the minimum extent necessary to
    render the modified covenant valid, legal and enforceable. No waiver of any
    provision or violation of this Agreement by the Company shall be implied by
    the Company's forbearance or failure to take action. It is intended that the
    Option be exempt from Code Section 409A, and this Agreement shall be
    administered and construed to the fullest extent possible to reflect and
    implement such intent.
    
    10.  Delays or Omissions. No delay or omission to exercise any right, power
    or remedy accruing to any party hereto upon any breach or default of any
    party under this Agreement, shall impair any such right, power or remedy of
    such party nor shall it be construed to be a waiver of, or acquiescence in,
    any such breach or default, or any similar breach or default thereafter
    occurring nor shall any waiver of any single breach or default be deemed a
    waiver of any other breach or default theretofore or thereafter occurring.
    Any waiver, permit, consent or approval of any kind or character on the part
    of any party of any breach or default under this Agreement, or any waiver on
    the part of any party or any provisions or conditions of this Agreement,
    shall be in writing and shall be effective only to the extent specifically
    set forth in such writing.
    
    11.  Limitation on Transfer. The Option shall be exercisable only by the
    Participant or the Participant's Permitted Transferee(s), as determined in
    accordance with the terms of the Plan (including without limitation the
    requirement that the Participant obtain the prior written approval by the
    Board of any proposed Transfer to a Permitted Transferee during the lifetime
    of the Participant). Each Permitted Transferee shall be subject to all the
    restrictions, obligations, and responsibilities as apply to the Participant
    under the Plan and this Agreement and shall be entitled to all the rights of
    the Participant under the Plan, provided that in respect of any Permitted
    Transferee which is a trust or custodianship, the Option shall become
    exercisable and/or expire based on the employment and termination of
    employment of the Participant. All shares of Common Stock obtained pursuant
    to the Option granted herein shall not be transferred except as provided in
    the Plan and, where applicable, the Management Stockholders' Agreement.
    
    12.  Integration. This Agreement, and the other documents referred to herein
    or delivered pursuant hereto which form a part hereof contain the entire
    understanding of the parties with respect to its subject matter. There are
    no restrictions, agreements, promises, representations, warranties,
    covenants or undertakings with respect to the subject matter hereof other
    than those expressly set forth herein and in the Plan. This Agreement,
    including without limitation the Plan, supersedes all prior agreements and
    understandings between the parties with respect to its subject matter.
    
    13.  Counterparts. This Agreement may be executed in two or more
    counterparts, each of which shall be deemed an original, but all of which
    shall constitute one and the same instrument.
    
    14.  Governing Law. This Agreement shall be governed by and construed and
    enforced in accordance with the laws of the State of Delaware without regard
    to the provisions governing conflict of laws.
    
    15.  Participant Acknowledgment. The Participant hereby acknowledges receipt
    of a copy of the Plan. The Participant hereby acknowledges that all
    decisions, determinations and interpretations of the Board in respect of the
    Plan, this Agreement and the Option shall be final and conclusive. The
    Participant further acknowledges that, prior to the existence of a Public
    Market, no exercise of the Option or any portion thereof shall be effective
    unless and until the Participant has executed the Management Stockholders'
    Agreement and the Participant hereby agrees to be bound thereby.
    
    IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
    executed by its duly authorized officer and said Participant has hereunto
    signed this Agreement on his own behalf, thereby representing that he has
    carefully read and understands this Agreement, the Plan and the Management
    Stockholders' Agreement as of the day and year first written above.

 

NEIMAN MARCUS, INC.

       

By:

 





Title:

Nelson A. Bangs

 

Senior Vice President

       





 

James J. Gold

 